DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 4-6, 8-16, 18, 19, and 21-24 of the Response filed 15 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-6, 8-16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2018/0308063 A1 to Jan et al. (“Jan”) in view of U.S. Pat. App. Pub. No. 2017/0236097 A1 to Smith (“Smith”).
Regarding claim 1, Jan teaches the following limitations:
“A method, comprising: receiving, by a device and from a user device, user information identifying a user of the user device and location information identifying a location of the user device.” Jan teaches, in para. [0012], “the personnel management system comprises an enterprise server 100 operated by an employer or its administrator, a plurality of transmitter beacons 171-173 strategically installed around the employer's premises, and a plurality of mobile devices 150 carried by the employees.” Jan teaches, in para. [0013], “the plurality of beacons 171-173 are low-power devices with memory and an antenna configured to transmit at 2.4 GHz in accordance with the BLUETOOTH™ protocol. In particular, each beacon is configured to transmit a unique identifier (ID) as well as data indicating the location of the beacon.” Jan teaches, in para. [0014], “It is this unique identifier that each beacon then transmits to the employee mobile devices when in proximity to the particular beacon.” Jan teaches, in para. [0018], “When an employ or other user is present at the employer facility and has his or her mobile device app running, the mobile device is configured to monitor 202 the transceiver 158 for transmissions from the beacons 171-173. When the employee enters an area 204 in proximity to a beacon, the beacon detects the employee's device and the mobile device detects the beacon. The beacon transmits 206 its unique ID via BLUETOOTH to said employee's mobile device. The app running on the employee's mobile device 
“Determining, by the device and based on the location information identifying the location, one or more of: a facility associated with the location, or a facility area within the facility.” Jan teaches, in para. [0013], “These beacons may then be installed at, for example, all entrances to the employer facility, at or near particular workrooms and work stations where employees are required to perform work activities or otherwise be present, at or near particular offices or rooms where employees may be required to work or otherwise be present, and at or near locations where employees may take breaks or eat meals.” Jan teaches, in para. [0016], “the employee tracking module 128 includes a record of each employee's location during work hours based on beacon ID's. This record may be used to generate waypoints or location-based “heat” maps showing the employee's location and frequency during the course of the day.” Using the beacon IDs associated with locations in the employer facility in Jan reads on the claimed “determining, by the device and based on the location information identifying the location, one or more of: a facility associated with the location.” Using the beacon IDs associated with particular workrooms of the employer facility in Jan reads on the claimed “determining, by the device and based on the location information identifying the location, one or more of:” “a facility area within the facility.”
“Determining, by the device, one or more first tasks particular to the facility or one or more second tasks particular to the facility area.” Jan teaches, in para. [0016], 
“Determining, by the device,” “at least one task, of the one or more first tasks or the one or more second tasks, to perform for the user.” Jan teaches, in para. [0024], “the personnel management system is configured to send alerts to employees to notify them that they need to attend a meeting or be at another location at the facility at a certain time. In that case, the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Preparing meeting alerts for employees in Jan reads on the claimed “determining, by the device,” “at least one task, of the one or more first tasks or the one or more second tasks, to perform for the user
“Performing, by the device, the at least one task for the user.” See the passage from Jan in the immediately preceding bullet point. Sending alerts about 
Smith teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Jan:
The claimed “determining, by the device” includes “using a machine learning model.” Smith teaches, in para. [0049], “One advantage of implementing an embodiment of the inventive system and methods as part of (or in conjunction with) a centralized data processing platform is that it may permit the scheduling functions to have access to other data that can be used as part of the scheduling process. Such data may include organizational structure data, corporate events data, business status data (e.g., to identify business cycles during which certain people may not be available), human resources data (e.g., to identify absences for certain people, etc.), etc. This data may be subjected to modeling, machine learning, or data mining in order to determine its significance to the availability of a particular person or group.” Smith teaches, in para. [0050], “In addition to determining or helping to determine attendee availability, data from a multi-tenant system can also be used by the invention to make ‘smart’ suggestions for event times and locations. Information from human resources about hierarchy, location, tenure or position is available and can be compared across meeting attendees; in this way the invention can suggest event times and locations that work best for the more senior attendees or prospective attendees. These preferred times can be determined in several ways, including but not limited to machine learning and analysis of past and current schedules, individual user preferences that each user in the system defines, or a combination of both analysis and user preferences.” The determining of meeting parameters using machine learning in 
“Wherein the machine learning model has been trained based on historical data relating to a behavior of the user in connection with at least one of the facility or the facility area.” See the passages from Smith that were cited in the immediately preceding bullet point. Smith also teaches, in para. [0117], “Next, the Scheduler uses the information extracted from the event request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)). In some embodiments this may involve accessing information related to each of the prospective participant's calendars (to indicate potential availability, any constraints on attendance, etc.), event scheduling preferences (to indicate preferred times of day, days of the week, locations, duration, etc.), or business data or events (to indicate possible events or a state of the business that might impact the availability of one or more of the prospective attendees).” Smith teaches, in para. [0118], “In some cases, such preferences may be inferred or determined based on previous activity.” Smith teaches, in paras. [0168] and [0169], “the Scheduler may suggest additional attendees to an event based on their past attendance at the same or a similar event, and/or a correlation between the attendance at events by one or more attendees and another person who is not presently invited to the current event. For example, from information in a calendaring or human resources system, it might suggest attendees based on one or more of the following:” “Shared past events--i.e., there are many events with Joe, Bob, and Sue, so if Joe and Bob are meeting it might suggest to invite Sue.”  Using machine learning and the data about previous activity and past events in Smith reads on the claimed “wherein the machine learning model has been trained based on 
Smith describes, in its abstract, “systems and methods for scheduling a meeting or event,” similar to the claimed invention and to Jan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes related to meetings of Jan, to include the machine learning-based processes related to meetings of Smith, for efficiency and for purposes of minimizing frustration when planning and conducting meetings, as taught by Smith (see paras. [0002] and [0003]).
Regarding claim 2, the combination of Jan and Smith teaches the following limitations:
“The method of claim 1, wherein the one or more first tasks particular to the facility relate to one or more of accessing a secure location of the facility, accessing a feature of the facility, requesting support relating to a service of the facility, or locating an individual within the facility.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting.” The tracking of employees’ locations in Jan reads on the claimed “locating an individual within the facility.”
“Wherein the one or more second tasks particular to the facility area relate to one or more of accessing the facility area, locating the facility area, adjusting an environmental setting of the facility area, or requesting support relating to a service of the facility area.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most 
Regarding claim 4, the combination of Jan and Smith teaches the following limitations:
“The method of claim 1, further comprising: determining information associated with the facility or information associated with the facility area, and transmitting the information associated with the facility or the information associated with the facility area to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Determining routes through the facility in Jan reads on the claimed “determining information associated with the facility or information associated with the facility area.” Producing the maps for employees in Jan reads on the claimed “transmitting the information associated with the facility or the information associated with the facility area to the user device.”
Regarding claim 5, the combination of Jan and Smith teaches the following limitations:
“The method of claim 1, wherein the at least one task includes accessing the facility area.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” 
Regarding claim 6, the combination of Jan and Smith teaches the following limitations:
“The method of claim 1, wherein the at least one task includes locating the facility area.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” Guiding employees into meeting rooms in Jan reads on the claimed “locating the facility area.”
Regarding claim 8, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 8. Additionally, limitations like the “memories” and “processors” in claim 8 are taught by Jan in para. [0034].
Regarding claim 9, the combination of Jan and Smith teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further to: determine a geographic area that contains the facility.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting, for example. Here, the navigation path 410 and corresponding arrows are guiding the employee from outside the building near room 1 to a meeting in room 10.” Recognizing locations outside of buildings in Jan reads on the claimed “determine a geographic area that contains the facility.”
“Determine one or more third tasks associated with the geographic area, wherein the one or more tasks are selected from the one or more first tasks, the one or more second tasks, or the one or more third tasks.” See the passages of Jan from the immediately preceding bullet point. Processes for guiding employees to meeting rooms in Jan read on the claimed “third tasks associated with the geographic area.”
“Wherein the machine learning model has been trained based on historical data relating to the behavior of the user in connection with at least one of the facility, the geographic area, or the facility area.” Smith teaches, in para. [0117], “Next, the Scheduler uses the information extracted from the event request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)). In some embodiments this may involve accessing information related to each of the prospective participant's calendars (to indicate potential availability, any constraints on attendance, etc.), event scheduling preferences (to indicate preferred times of day, days of the week, locations, duration, etc.), or business data or events (to indicate possible events or a state of the business that might impact the availability of one or more of the prospective attendees).” Smith teaches, in para. [0118], “In some cases, such preferences may be inferred or determined based on previous activity.” Smith teaches, in paras. [0168] and [0169], “the Scheduler may suggest additional attendees to an event based on their past attendance at the same or a similar event, and/or a correlation between the attendance at events by one or more attendees and another person who is not presently invited to the current event. For example, from information in a calendaring or human resources system, it might suggest attendees based on one or more of the following:” “Shared past events--i.e., there are many events 
Regarding claim 10, the combination of Jan and Smith teaches the following limitations:
“The device of claim 8, wherein one or more processors, when performing the one or more tasks for the user, are further to: produce information associated with the one or more tasks, and wherein the one or more processors are further to: transmit the information associated with the one or more tasks to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Determining routes through the facility in Jan reads on the claimed “determining information associated with the facility or information associated with the facility area.” Producing the maps for employees in Jan reads on the claimed “produce information associated with the one or more tasks.” Providing employees with the maps in Jan reads on the claimed “transmit the information associated with the one or more tasks to the user device.”
Regarding claim 11, while the claim is of different scope than claim 4, the claim recites limitations similar to the limitations recited by claim 4. As such, the rationales for rejecting claim 4 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 11.
Regarding claim 12, the combination of Jan and Smith teaches the following limitations:
“The device of claim 8, wherein the behavior of the user relates one or more of: one or more previous tasks requested by the user relating to the facility or the facility area, or one or more previous locations of the user device within the facility or the facility area.” Smith teaches, in para. [0118], “In some cases, such preferences may be inferred or determined based on previous activity.” Smith teaches, in paras. [0168] and [0169], “the Scheduler may suggest additional attendees to an event based on their past attendance at the same or a similar event, and/or a correlation between the attendance at events by one or more attendees and another person who is not presently invited to the current event. For example, from information in a calendaring or human resources system, it might suggest attendees based on one or more of the following:” “Shared past events--i.e., there are many events with Joe, Bob, and Sue, so if Joe and Bob are meeting it might suggest to invite Sue.” Past events in Smith, which include meeting parameters like meeting locations, attendees, etc., read on the claimed “one or more previous tasks requested by the user relating to the facility or the facility area, or one or more previous locations of the user device within the facility or the facility area.” 
Regarding claim 13, the combination of Jan and Smith teaches the following limitations:
“The device of claim 8, wherein the historical data is a first historical data, and wherein the machine learning model has been trained based on the first historical data and second historical data relating to behaviors of a plurality of users in connection with at least one of the facility or the facility area, wherein the user shares one or more characteristics with the plurality of users.” Smith teaches, in para. [0118], “In some cases, such preferences may be inferred or determined based on previous activity.” Smith teaches, in paras. [0168] and [0169], “the Scheduler may suggest additional attendees to an event based on their past 
Regarding claim 14, the combination of Jan and Smith teaches the following limitations:
“The device of claim 8, wherein the one or more tasks include reserving a particular facility area, wherein the one or more processors are further to: determine that the user device is present in the particular facility area; and transmit information associated with the particular facility area to the user device.” Smith teaches, in para. [0124], to “Set preferred room,” which reads on the claimed “reserving a particular facility area.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with 
Regarding claim 15, while the claim is of different scope relative to claim 1 and to claim 8, the claim recites limitations similar to the limitations recited by claim 1 and by claim 8. As such, the rationales for rejecting claims 1 and 8 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 15.
Regarding claim 16, the combination of Jan and Smith teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more first tasks associated with the facility relate to one or more of generating a credential to access a secure location of the facility, initiating a support request relating to a service of the facility, or locating an individual within the facility.” Jan teaches, in para. [0025], “Based on the distribution of the beacons, the server 100 can track the location of the employee at all times and guide the employee from his current location to the location of a meeting.” The tracking of employees’ locations in Jan reads on the claimed “locating an individual within the facility.”
“Wherein the one or more second tasks associated with the facility area relate to one or more of reserving the facility area, generating instructions for locating the facility area, adjusting an environmental setting of the facility area, or initiating a support request relating to a service of the facility area.” Jan teaches, in para. 
Regarding claim 18, the combination of Jan and Smith teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine information associated with the facility or information associated with the facility area; and transmit the information associated with the facility or the information associated with the facility area to the user device.” Jan teaches, in para. [0024], “the personnel management system may transmit the meeting alert to the employee far enough in advance of the meeting to permit the employee enough time to walk or commute from the employee's current location to the location of the meeting. The personnel management system may even produce a map with turn-by-turn instructions to guide the employee to the intended destination using the most efficient route possible through the employer facility.” Determining routes through the facility in Jan reads on the claimed “determining information associated with the facility or information associated with the facility area.” Producing the maps for employees in Jan reads on the claimed “transmitting the information associated with the facility or the information associated with the facility area to the user device.”

Regarding claim 22, while the claim is of different scope relative to claim 13, the claim recites limitations similar to the limitations recited by claim 13. As such, the rationales for rejecting claim 13 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 22.
Regarding claim 23, while the claim is of different scope relative to claim 10, the claim recites limitations similar to the limitations recited by claim 10. As such, the rationales for rejecting claim 10 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 23.
Regarding claim 24, while the claim is of different scope relative to claim 13, the claim recites limitations similar to the limitations recited by claim 13. As such, the rationales for rejecting claim 13 under 35 USC 103, based on the combination of Jan and Smith, also apply to this rejection of claim 24.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jan in view of Smith, and further in view of U.S. Pat. App. Pub. No. 2014/0282929 A1 to Tse (“Tse”).
Regarding claim 19, Tse teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Jan and Smith:
“The non-transitory computer-readable medium of claim 15, wherein the at least one task is generating a credential to access a secure location of the facility, wherein the one or more instructions, that cause the one or more processors to perform the at least one task for the user, cause the one or more processors to: determine an authorization of the user based on an identity of the user, wherein the identity of the user is identified in the user information; generate, based on 
Tse describes controlling physical access to locations, facilities, and areas thereof (see para. [0001]), similar to the claimed invention and to the combination of Jan and Smith. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the navigational guidance taking users through authorized areas while keeping users out of unauthorized areas of the combination of Jan and Smith (see Jan, para. [0027]), to involve the use of the credentialing and accessibility of Tse, to ensure that only authenticated and authorized users gain access to appropriate areas, as taught by Tse (see para. [0001]).

Response to Arguments
	In view of the amendments to the claims and related remarks in the Response, and consistent with the discussion memorialized in the Interview Summary of 21 September 2021, the previous claim rejection under 35 USC 101 has been reconsidered and withdrawn. 
The applicant’s arguments with respect to the previous claim rejections under 35 USC 102 and 35 USC 103 have been considered but are moot because the new grounds of rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624